IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 48733

 STATE OF IDAHO,                                )
                                                )    Filed: May 16, 2022
        Plaintiff-Respondent,                   )
                                                )    Melanie Gagnepain, Clerk
 v.                                             )
                                                )    THIS IS AN UNPUBLISHED
 ANDREW DEWEY GIDDINGS,                         )    OPINION AND SHALL NOT
                                                )    BE CITED AS AUTHORITY
        Defendant-Appellant.                    )
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Bruce L. Pickett, District Judge.

       Judgment of conviction for forgery and grand theft, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Kiley A. Heffner, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kacey L. Jones, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

GRATTON, Judge
       Andrew Dewey Giddings appeals from his judgment of conviction for forgery, Idaho Code
§ 18-3601; and grand theft, I.C. § 18-2403. Giddings challenges the district court’s denial of his
request to continue the probation violation disposition hearing which was made after his probation
was revoked and original sentence had been executed. We affirm.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Giddings pled guilty to forgery and grand theft. The district court sentenced him to a
unified term of ten years with four years determinate and retained jurisdiction. Following
completion of the period of retained jurisdiction, the district court suspended Giddings’ sentence
and placed him on probation. Thereafter, Giddings admitted to violating the terms of his probation,



                                                1
and the district court ordered another period of retained jurisdiction, after which the court again
suspended his sentence and placed him on probation.
       The State filed a second motion for probation violation, alleging Giddings violated the
terms of his probation by continuing to use drugs and failing to report for treatment. Giddings
initially denied the allegations and the matter was set for an evidentiary hearing. The evidentiary
hearing never occurred because Giddings requested to go directly to disposition during a status
conference. At the hearing, Giddings first admitted the probation violations and then the district
court proceeded to disposition. Ultimately, the district court revoked Giddings’ probation and
executed the underlying sentence. The district court then advised Giddings of his appellate rights
and inquired if there were further matters. Giddings addressed the district court and expressed
confusion regarding the ability to discuss the matter with his lawyer and the purpose of the hearing.
A discussion ensued and Giddings requested a continuance which the district court denied.
       Giddings timely appeals, arguing that the district court abused its discretion when it denied
the request to continue.
                                                 II.
                                           ANALYSIS
       The decision to grant a motion for a continuance rests within the sound discretion of the
trial court. State v. Ransom, 124 Idaho 703, 706, 864 P.2d 149, 152 (1993). When a trial court’s
discretionary decision is reviewed on appeal, the appellate court conducts a multi-tiered inquiry to
determine whether the trial court: (1) correctly perceived the issue as one of discretion; (2) acted
within the boundaries of such discretion; (3) acted consistently with any legal standards applicable
to the specific choices before it; and (4) reached its decision by an exercise of reason. State v.
Herrera, 164 Idaho 261, 270, 429 P.3d 149, 158 (2018).
       Giddings argues that the district court abused its discretion when it denied his request for
a continuance. Giddings contends that a comment made by the district court at the conclusion of
the discussion in which Giddings requested a continuance indicates that the district court did not
believe it still had jurisdiction and, therefore, lacked discretion to entertain the motion. At the
conclusion of the status conference the following exchange occurred:
       COURT:                  Anything else?
       DEFENDANT:              Your Honor?
       COURT:                  Yes, Mr. Giddings.



                                                 2
       DEFENDANT:             I guess I don’t understand what--the discussion that I had
                              with [my counsel], I didn’t understand what we were doing
                              today.
       COURT:                 -- sir?
       DEFENDANT:             I thought I was going to have ample opportunity to speak
                              with him before we make any more decisions based on this
                              case. I didn’t know what we were doing. And I--I haven’t
                              even talked to him about what it means to admit.
                              I guess this was a status conference. I didn’t know that it
                              was--I guess I’m confused right now on what the purpose of
                              this hearing was.
       COURT:                 Well, we’ve had an admit/deny hearing in this matter,
                              Mr. Giddings, where the Court went over your rights. You
                              denied those twice. There was then an indication there was
                              going to be a disposition hearing, and at such, the Court
                              indicated that.
                              There was an oversight where we did not do the admissions
                              and, like I said, so we went back and did the admissions. The
                              Court had reviewed those rights before. And then we
                              proceeded to disposition.
                              So, if you wish to appeal, you can. You have 42 days in
                              which to do so.
       DEFENDANT:             But--
       COURT:                 The Court has imposed the original sentence, given you
                              credit for the time that you have served.
       DEFENDANT:             But--I’m sorry. Mr. [attorney] I thought we were going to
                              speak more about this after court today.
       ATTORNEY:              Mr. Giddings, if you like, you can make an appointment with
                              me. I don’t want--
       DEFENDANT:             So--
       ATTORNEY:              -- to discuss our previous discussion in open court here.
                              Okay?
       DEFENDANT:             Okay.
       ATTORNEY:              So if you would like to make an appointment with me, do so,
                              but you have the right to appeal. That is 42 days, as the Court
                              has ordered, so that time frame starts effective tomorrow.
       DEFENDANT:             Well, now can we just continue this court--can we just
                              continue this court date out, because I guess I was very
                              confused on what we’re doing right now.
       COURT:                 Where at this point, the Court has imposed the original
                              sentence, then the Department of Corrections has
                              jurisdiction. That will be the order of the court. We’ll be in
                              recess on this matter. You may be excused, Mr. Giddings.
                              Thank you, sir.
       Giddings argues that the district court’s statement “Where at this point, the Court has
imposed the original sentence, then the Department of Corrections has jurisdiction” indicates that
                                                 3
the district court did not believe it could continue the matter. Giddings points out that prior case
law establishes that the district court retains jurisdiction until the Idaho Department of Correction
(IDOC) takes physical custody of the defendant. Thus, the district court failed to realize that it
still had jurisdiction and, therefore, the discretion to continue the hearing since IDOC had not yet
taken physical custody of Giddings.        The State acknowledges that a district court retains
jurisdiction until the defendant is placed in the physical custody of IDOC. State v. Williams, 126
Idaho 39, 43, 878 P.2d 213, 217 (Ct. App. 1994). The State does not dispute that Giddings was
not yet in the physical custody of IDOC at the time he requested a continuance. Consequently, the
district court still had jurisdiction and the discretion to grant or deny Giddings’ request.1
       Assuming, arguendo, that the comment demonstrates the district court failed to recognize
its authority, then the district court abused its discretion under the first prong of the abuse of
discretion standard. However, Giddings has failed to demonstrate that any harm occurred from
any such abuse of discretion and furthermore, failed to show prejudice from the denial of his
continuance.
       Idaho Criminal Rule 52 provides that “any error, defect, irregularity or variance that does
not affect substantial rights must be disregarded.” The Idaho Supreme Court has said that the
I.C.R. 52 standard is equivalent to the ordinary harmless error analysis: “If a substantial right is
not affected, an abuse of discretion may be deemed harmless.” State v. Parker, 157 Idaho 132,
140, 334 P.3d 806, 814 (2014) (internal citations and quotations omitted). “In the context of a
motion for a continuance, an appellant must show that his or her substantial rights were prejudiced
by reason of the denial of a motion for continuance.” State v. Thorngren, 149 Idaho 729, 736, 240
P.3d 575, 582 (2010).
       The State points out the district court had already pronounced its disposition prior to
Giddings’ request to continue. Moreover, the State argues Giddings neither filed a motion to
reconsider nor argued his request for a continuance should be interpreted as such. With this in
mind, the State contends there was nothing left for the district court to continue and the refusal to
continue was harmless. We agree.



1
         The State argues that Giddings’ claim is moot. Giddings’ claim is not moot, since the
district court had the discretion to grant or deny Giddings’ request, there remained a legally
cognizable interest. See State v. Long, 153 Idaho 168, 170, 280 P.3d 195, 197 (Ct. App. 2012).

                                                  4
         Giddings argues a continuance would have provided him time to properly prepare for
disposition, yet it was Giddings’ counsel that requested the district court go to disposition during
the status conference. Then Giddings’ counsel argued on his behalf, requesting the district court
not execute the sentence, but instead impose a “healthy sanction.” Giddings heard both his counsel
and the State argue whether he should remain on probation or have his underlying sentence
executed so he knew what was at stake before he spoke on his own behalf. On appeal, Giddings
lists what he could have done for disposition if the district court granted the continuance. What
Giddings could have done does not conversely prove that he was not sufficiently prepared for
disposition at the time it occurred, nor was it the basis of his request.
       Giddings further argues that had the district court granted the continuance, it could have
modified the terms of probation. The district court could have modified the terms of probation at
the hearing. It was well within the district court’s discretion to deny this request and impose the
underlying sentence, which it ultimately did. Giddings has failed to show prejudice for the
continuance being denied.2
                                                 III.
                                          CONCLUSION
       Any failure of the district court to recognize its discretion did not prejudice Giddings’
substantial rights and was harmless. Accordingly, we affirm the judgment of conviction.
       Judge HUSKEY and Judge BRAILSFORD CONCUR.




2
         Although we have held that Giddings failed to demonstrate any prejudice, we briefly note
that it is not entirely clear, at the time the district court made the comment, the district court
perceived it had no jurisdiction or that was the import of the statement. The district court’s
comment could be fairly read as simply refusing to undo what has been done and simply
referencing the natural sequence of transfer to Idaho Department of Correction rather than a ruling
based on perceived lack of jurisdiction at the moment. The district court’s language could, as
Giddings argues, be read as referencing a lack of jurisdiction. We need not decide this question.
                                                   5